          Case 1:21-cr-00264-JLC Document 20 Filed 08/02/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     August 2, 2021

BY ECF

The Honorable James L. Cott
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Chaim Deutsch,
               No. 21 Cr. 264 (JLC)

Dear Judge Cott:

       As requested by the Court at sentencing, the Government respectfully submits this letter
to memorialize the proposed edits to the final presentence investigation report that were orally
noted at sentencing:

      Paragraph 21: the criminal tax loss the defendant was held accountable should be
amended to $82,906.

       Paragraph 23: the restitution owed to the IRS should be amended to the amount of
$82,906, plus interest through the date of sentencing, totaling $107,007.05.

      Paragraph 28: the tax loss for purposes of the U.S. Sentencing Guidelines should be
amended to be $82,906.

        Paragraph 70: the discussion of the defendant’s employment with Chasa Management,
Inc., should be amended to reflect that, according to its corporate tax returns, Chasa Management
was incorporated in 2004, and the defendant began to receive income through the corporation
since at least 2008. 1

      Paragraph 71: the discussion of the defendant’s employment for City Councilman
Michael Nelson should be amended to indicate that by 2012, which was his last year of full-time
employment, he earned $45,214.84 from that position according to his W-2. In addition, he


1
    The documents referenced in this letter were previously provided by the Government to
defense counsel, and the Government will provide a copy to the Court and the Probation Office
upon request.
          Case 1:21-cr-00264-JLC Document 20 Filed 08/02/21 Page 2 of 2

                                                                                         Page 2


resigned from that position in 2013, not 2012, as he continued to receive income from that
position according to his W-2 for that year.

       A new paragraph should be inserted after ¶ 82, which should provide financial
information on the defendant’s New York City Employee Retirement Account. In particular,
according to information from the city, the defendant has a total balance of $34,778.80 in that
account, and is estimated to receive a pension benefit of $65,162.28 per year beginning on April
15, 2026.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney

                                     By:    /s Eli J. Mark
                                            Eli J. Mark
                                            Assistant United States Attorney
                                            (212) 637-2431



cc:    (by ECF)

       Henry Mazurek, Esq.
       Evan Lipton, Esq.

       (by email)

       Michelle Millan
       United States Probation Officer
